DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites “the drive source for driving the flattening roller to the flattening roller” in lines 3-4. This is found to be confusing. Applicant is urged to clarify this in the next action.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, and 5 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hudelson et al (US20190193150A1), herein Hudelson.
	Claim 1, Hudelson teaches:
A three-dimensional object shaping device that shapes a three-dimensional object by layering a plurality of unit layers [Fig. 1A, Fig. 5A], wherein each unit layer of the plurality of unit layers is formed by ejecting a shaping material on a shaping table from a supply section that supplies the shaping material [Fig. 1A shows supply from #120 used for shaping material and Fig. 5A shows 520], the three-dimensional object shaping device comprising: a flattening roller [Fig. 5A, #504] that makes contact with a surface side of the unit layer to scrape off a surplus shaping material, and flattens a surface of the unit layer; and a removing member [Fig. 5A, #510] that is brought into contact with the flattening roller to remove the shaping material attached to the flattening roller.
	Claim 2, Hudelson teaches:
The three-dimensional object shaping device according to claim 1, wherein the removing member includes a removal region [Fig. 5A area of #504 and #510] for removing the shaping material, the flattening roller is brought into contact with one part of the removal region; and a contacting position changing mechanism [[0022] “controller…configured to adjust a parameter”] that changes a contacting position of the 
	Claim 5, Hudelson teaches:
The three-dimensional object shaping device according to claim 2, wherein the removing member is a suction roller [[0013, 0072] also Fig. 3, #310] that makes contact with the flattening roller; and the contacting position changing mechanism is a roller rotation mechanism that rotates the suction roller [Fig. 1B].
Claim(s) 1-3 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Fulop et al. (US10406751B2), herein Fulop.
	Claim 1, Fulop teaches:
A three-dimensional object shaping device that shapes a three-dimensional object by layering a plurality of unit layers [Fig. 3, #206], wherein each unit layer of the plurality of unit layers is formed by ejecting a shaping material on a shaping table from a supply section that supplies the shaping material [Fig. 2, #208], the three-dimensional object shaping device comprising: a flattening roller [Fig. 3A, #312] that makes contact with a surface side of the unit layer to scrape off a surplus shaping material, and flattens a surface of the unit layer; and a removing member [Fig. 3A, #316, 318] that is brought into contact with the flattening roller to remove the shaping material attached to the flattening roller.
	Claim 2, Fulop teaches:

	Claim 3, Fulop teaches:
A robotic system including removing member (air jet vacuum, Fig 3a item 316,318) this is movable via drive source (actuator,322), and the flattening member (blade)  that is driven via actuator (see Fig 3A item 314).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hudelson et al (US20190193150A1), herein Hudelson, in view of Fulop et al. (US10406751B2), herein Fulop.
	Claim 3, Hudelson teaches:
The three-dimensional object shaping device according to claim 2, including controller to control flattening roller/removing member [Fig. 1B and [0077] states two different control sources one for the volume adjustment apparatus and one for the spreading apparatus which is equivalent to the removing member and flattening roller. “controller 124 to control the volume adjustment apparatus 110, spreading apparatus 104, and metering apparatus 120, via adjustment control(s) 148, spreading control(s) 150, and metering control(s) 152, respectively”].
	However, Hudelson fails to teach having two drive sources for driving the flattening roller, and another for driving the removing member. In the same field of endeavor, pertaining to three-dimensional printing, Fulop teaches a robotic system including removing member (air jet vacuum, Fig 3a item 316,318) this is movable via drive source (actuator,322), and the flattening member (blade)  that is driven via actuator (see Fig 3A item 314). 

	Claim 4, Hudelson further teaches:
The three-dimensional object shaping device according to claim 3, wherein when using the drive source different from the drive source for driving the flattening roller, the contacting position changing mechanism moves the removing member in a direction opposing a rotating direction of the flattening roller [claim 60, roller… rotates in a direction opposite] to change the contacting position of the removing member; and a moving speed of the removing member is slower than a circumferential speed of the flattening roller [0091, 0092].
Claims 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hudelson et al (US20190193150A1), herein Hudelson, in view of El-Siblani (US20090130449A1).
	Claim 6 and 7, Hudelson teaches the three-dimensional object shaping device according to claim 2 as shown above. But is silent to wherein the removing member is an endless belt that makes contact with the flattening roller, and the contacting position changing mechanism is a belt circulating mechanism that circulates the endless belt. However, El-Siblani teaches process and freeform fabrication system for producing a three dimensional object [title] with endless belt [[0087] Fig. 7] made of a transparent and/or flexible and/or resilient rubber/film/foil to provide thereon material [0087] is exposed for building region or layer for forming 3D object [0089]. 
.
	Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hudelson et al (US20190193150A1), herein Hudelson, in view of Yasukochi (US20120045617A1).
	Claim 8, Hudelson teaches: The three-dimensional object shaping device according to claim 1. But is silent to further comprising a cleaning nozzle that sprays cleaning liquid for removing the shaping material on the removing member. However, Yasukochi teaches a 3D modeling apparatus, object, and method of manufacturing an object [title] includes a cleaning nozzle [0027] configured to supply a cleaning material [0027] to help the modeling of object to be enhanced [0027].
	One of ordinary skill in the art would have found it obvious to incorporate the cleaning nozzle of Yasukochi into Hudelson. One would have been motivated to supply cleaning material to remove unwanted product and enhance the shaped object [0027].
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHA ANN THOMAS whose telephone number is (571)272-3219.  The examiner can normally be reached on Mon - Fri 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/A.A.T./Examiner, Art Unit 1742                                                                                                                                                                                                        
/NAHIDA SULTANA/Primary Examiner, Art Unit 1743